DETAILED ACTION
This action is responsive to the amendments filed 1/13/2022.
Claims 1-20 are pending. Claims 1, 5 and 15 are currently amended.
The previous rejections under 35 U.S.C. § 112 are withdrawn in light of the amendments.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Criss, U.S. Patent No. 9,477,703 (“Criss”), in view of Avery, et al., U.S. PGPUB No. 2014/0280204 (“Avery”).
Criss teaches a system and method for calculating changes between versions of an item. With regard to Claim 1, Criss teaches a computer-implemented method, comprising:
under the control of one or more computer systems configured with executable instructions, obtaining current digital content for a current edition of a media object (Col. 3, lines 4-13 describe accessing multiple editions of a media object; Col. 2, lines 4-7 describe comparing a latest edition of an item); 
comparing, using one or more processors of the one or more computer systems, prior digital content for a prior edition of the media object to the current digital content to locate at least one difference between the current digital content and the prior digital content (Col. 3, lines 4-22 describe doing a content differential analysis to determine how much of the item has changed, including determining differences at the character or word level); 
determining contextual information for at least a subset of the at least one difference, the contextual information including one or more changes of at least the subset of the at least one difference (Col. 3, lines 53-60 describe that textbook sections and content contained therein can be determined. Col. 10, lines 9-43 describe that the system is both able to identify and highlight specific changes between editions in an interface, and calculate similarity scores for each section based on changes identified in the context of the section); 
generating, using the one or more processors, a difference score with respect to the current edition and the prior edition (Col. 3, lines 36-39 describe generating similarity scores indicating a score, ranking, or other indicator of a degree of similarity between the versions of the item); 
receiving a request for edition consumption information (Fig. 5 shows an item detail page that includes prices, publishing years, edition numbers, and ratings for each of a plurality of editions of a book);
providing the difference score, the difference score including an indication of whether to obtain the prior edition or the current edition (Col. 3, lines 40-44 
providing navigational elements enabling at least a portion of the at least one difference to be presented on a remote device. (Col. 10, lines 23-28 describes that an option on a detail page can permit a user to access a side-by-side view with differences highlighted so a user can see them).
Criss, in view of Avery teaches the difference score representing, at least in part, both an extent of the at least one difference and the contextual information. Criss teaches the difference score determined for sections using the context information of which section differences are found in, as described above. Avery teaches at [0020] that changed and deleted words can be used to calculate a change percentage. [0021]-[0023] and Fig. 2 teach that change scores can be calculated using the differences detected in each of a plurality of document sections. Each section can have a weight specified therefor, which is then used along with the change percentages calculated for each section to produce an overall change score for the document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Avery with Criss. Avery describes at [0004]-[0005] that different sections of documents can have different importance, and the significance of changes 
Claim 5 recites a method substantially the same as the method of Claim 1, and is similarly rejected. Claim 15 recites a system which carries out a method substantially the same as the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Criss teaches that determining the contextual information includes determining a location for the differences in the subset. Col. 3, lines 50-60 describe that similarity scores can be generated for each of the contextual subsets of information in the book.
With regard to Claim 3, Criss teaches providing, along with the edition consumption information and the difference score, at least one option enabling a presentation of at least one of a portion of the contextual information or the at least one difference. Fig. 5 shows that the contextual information identifying various sections of a textbook can be displayed in an interface.
With regard to Claim 4, Criss teaches determining a second difference score with respect to the current edition and a second prior edition; and providing the second difference score for presentation with the edition consumption information. Fig. 5 shows that difference scores and consumption information for a current and two prior editions of a textbook.
With regard to Claim 6, Criss teaches determining the edition difference information at least in part by determining a percentage of the digital content for the current edition differing 
Claim 16 recites a system which carries out a method substantially the same as the method of Claim 6, and is likewise rejected.
With regard to Claim 7, Criss teaches determining a type of difference for each determined difference of the edition difference information, wherein only differences of at least one specified difference type are considered for the percentage of the digital content for the current edition that is different from the digital content for the prior edition. Col. 3, lines 4-22 describes that a differential analysis can be carried out to determine high level differences, such as titles, page count, length, headings, etc., or be carried out to determine string comparisons on every word or character to determine the differences. Therefore types of differences will each be of a level at which the analysis is carried out, and then used in determining the similarity score.
Claim 17 recites a system which carries out a method substantially the same as the method of Claim 7, and is likewise rejected.
With regard to Claim 8, Criss teaches determining the type of difference at least in part by analyzing metatags included in the digital content for the current edition or the digital content for the prior edition. Col. 6, lines 30-48 describe that various aspects of a book can be identified in the work, and Col. 12, lines 27-46 describe that various types of differences can be weighted according to the identified aspects, such as weighting titles less and changes to problem sets more. Col. 11, lines 2-10 describe metadata being analyzed to determine 
With regard to Claim 9, Criss teaches that the media object is one of an e-book, an audio book, a video file, an audio file, or a video game. Col. 4, lines 18-40 describe many types of content that can be analyzed, including audiobooks, video games, songs, electronic books, and videos.
Claim 18 recites a system which carries out a method substantially the same as the method of Claim 9, and is likewise rejected.
With regard to Claim 10, Criss teaches determining respective weightings of the determined differences based at least in part upon the contextual information, the respective weightings indicating a relative significance of a respective difference. Col. 12, lines 27-46 describe that various types of differences can be weighted according to the identified aspects, such as weighting chapter text high but problem sets higher.
Claim 19 recites a system which carries out a method substantially the same as the method of Claim 10, and is likewise rejected.
With regard to Claim 11, Criss teaches generating new weightings over time for the different types of differences based at least in part upon at least one of user feedback or user interaction with content having determined edition difference information. Col. 12, lines 56-58 describe that relative weights can be changed depending on who accesses the content, thereby changing the weights over time as different users access the content.
With regard to Claim 12, Criss teaches scanning pages of at least one of the current edition or the prior edition to obtain at least a portion of the digital content for the current 
Claim 20 recites a system which carries out a method substantially the same as the method of Claim 12, and is likewise rejected.
With regard to Claim 13, it is obvious in light of the teachings of Criss to cause both the current edition and the prior edition to be shipped to an address associated with the request; and provide a return option enabling a return of either the current edition or the prior edition. Fig. 5 of Criss shows that each of the plurality of editions of a book has an associated “add to cart” button displayed therewith. 
Examiner takes Official notice that it was well-known at the time this application was effectively filed that an e-commerce shopping cart enabled a user to purchase multiple items added thereto, and that e-commerce transactions thusly completed typically permit a return option for any of the items purchased. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known with Criss, as this would provide a fully functional e-commerce system, by incorporating details of such a system with the edition comparison elements disclosed in detail in Criss. As this Official notice has not been traversed, it is now considered Applicant-admitted prior art for the purposes of examination.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Criss, in view of Avery, and in view of Gopalan, U.S. PGPUB No. 2015/0310307 (“Gopalan”).

Criss teaches at Col. 3, lines 36-44 that similarity scores computed between versions of a particular item can be represented in an interface in various formats, including graphical star ratings or a thumb up or down. Gopalan teaches a system and method for comparing media items. [0079] describes that recommendations can be displayed for items based on a similarity score, where a recommendation threshold can determine if a thumbs-up icon is shown. This suggests that the thumbs-up or thumbs-down similarity score indicator described in Criss can similarly be determined based on a similarity threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gopalan with Criss and Avery. Gopalan contains significant implementation details for how a thumbs-up, thumbs-down similarity graphic can work. Therefore, one of skill in the art would seek to combine these teachings of Gopalan with those of Criss and Avery, in order to improve user experience by enabling implementation of a graphic similarity indicator.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Avery reference cures any deficiencies with regard to the previously cited references in teaching or suggesting the elements of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
3/4/2022